CRIST, Judge.
Defendant was tried in city court upon an unsigned information. He was convicted of possession of intoxicating liquors while under the age of 21, in violation of city ordinance.
Upon a trial de novo in circuit court, the city was permitted to file an amended, signed information. Defendant was again convicted. He asserts jurisdictional error. We agree and reverse.
Defendant and his companion, both under 21, were seen by a police officer going into a Cape Girardeau liquor store. His companion purchased a 12-pack of Busch Beer. While enroute to a waiting automobile, his companion handed defendant the beer. Defendant put the beer into the automobile. The officer made the arrest.
The city attorney initialed an unsigned “information and arrest report” that was blank except for defendant’s lawyer’s name and telephone number. The arresting officer issued, and served upon defendant, a municipal court summons for the offense of possession of intoxicants. Upon the unsigned and blank information defendant was found guilty.
The decision in this case is mandated by University City v. Miller, 469 S.W.2d 941 (Mo.App.1971). The municipal court had no jurisdiction. There was no base for an appeal to the circuit court. Rules 37.18 and 37.31.
Judgment reversed.
DOWD, P. J., and REINHARD, J., concur.